Citation Nr: 1129658	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-23 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the lumbosacral spine, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Counsel




INTRODUCTION

The appellant had an initial period of active duty training (ADT) in the Air Force Reserves from August 1978 to January 1979.  She also had additional service in the Air Force Reserves from July 1978 to September 2004.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2005 by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant's claim was previously before the Board in April 2010 and remanded at that time for additional evidentiary development, to include obtaining outstanding service records and affording the appellant a VA examination.  However, another remand is required for the reasons discussed below.    
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant initially requested a video-conference hearing in connection with the current claim.  The hearing was scheduled for April 2010, but the appellant failed to report for the hearing.  Later that same month, the appellant's representative submitted a statement on behalf of the appellant in which VA was informed that the appellant missed the scheduled hearing due to illness.  Additional correspondence from the appellant received in April 2010 indicated that she was hospitalized for treatment of a gastrointestinal disability around the time of the scheduled hearing.  She also requested that the hearing be rescheduled for a later date.  Good cause having been found, a remand is required in this case to afford the appellant the requested video-conference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video-conference hearing before a Veterans Law Judge following the usual procedures. 
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


